43 N.J. 254 (1964)
203 A.2d 259
IN THE MATTER OF ARTHUR WARNER, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued September 10, 1964.
Decided September 22, 1964.
*255 Mr. Frederick C. Vonhof for the order.
No appearance for respondent.
PER CURIAM.
The respondent was convicted of grand theft, a felony, in the Superior Court of California. On appeal the conviction was affirmed. People v. Warner, 134 Cal. App.2d 829, 286 P.2d 560 (D. Ct. App. 1955). The Supreme Court of the United States denied his application for a writ of certiorari. Warner v. California, 351 U.S. 912, 76 S.Ct. 701, 100 L.Ed. 1446 (1956). The respondent has offered his resignation from the bar of this State but in the circumstances that offer is unacceptable.
The order of the court is that the name of the respondent be stricken from the roll of attorneys.
For disbarment  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.